               Case 1:21-cv-00937 Document 1 Filed 02/03/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
                                                                 :
ACTORS’ EQUITY ASSOCIATION,                                      :
                                                                 :
                                    Plaintiff,                   : Civil Action No.
                               vs.                               :
                                                                 :
RC CHRISTMAS LLC,                                                :
                                    Defendant.                   :
                                                                 :
---------------------------------------------------------------- x

                                  COMPLAINT TO CONFIRM
                             AND ENFORCE ARBITRATION AWARD

                 Plaintiff Actors’ Equity Association (“AEA”), by its attorneys, Cohen, Weiss and

Simon LLP, as for its Complaint against RC Christmas LLC (“RC Christmas”), alleges as

follows:

                                             INTRODUCTION

                 1.       This is an action to confirm and enforce a labor arbitration award under

Section 301 of the Labor Management Relations Act (“LMRA”), 29 U.S.C §185. This action

arises from RC Christmas’s refusal to pay various amounts owed under a collective bargaining

agreement and individual employment contracts for the production “Ruben and Clay’s Christmas

Show” as ordered by an arbitration award dated February 3, 2020. AEA seeks a judgment

confirming the arbitration award, ordering RC Christmas to comply with its terms, and awarding

attorney’s fees.

                                     JURISDICTION AND VENUE

                 2.       This Court has jurisdiction of this action pursuant to Section 301 of the

LMRA, 29 U.S.C. § 185, and 28 U.S.C. §1331.




3031478.2
              Case 1:21-cv-00937 Document 1 Filed 02/03/21 Page 2 of 8




               3.      Venue lies in this judicial district under Section 301(c) of the LMRA, 29

U.S.C. § 185(c), because RC Christmas transacts business in New York and AEA maintains its

principal office in this judicial district and its officers and agents represent and act for employee

members in this judicial district.

                                          THE PARTIES

               4.      Plaintiff AEA is a labor organization within the meaning of Section 301(b)

of the LMRA, 29 U.S.C. § 185(b). AEA exists for the purposes of dealing with employers

concerning grievances, labor disputes, wages, rates of pay, hours of employment and conditions

of work. AEA is the collective bargaining representative for more than 50,000 actors and stage

managers in the entertainment industry, an industry affecting commerce within the meaning of

Section 2(7) of the National Labor Relations Act (“NLRA”), 29 U.S.C. §152(7). AEA has a

principal place of business at 165 West 46th Street, New York, NY 10036.

               5.      Upon information and belief, RC Christmas is a limited liability company

with a principal place of business at 214 W 50th Street, Suite 300, New York, NY 10019. RC

Christmas transacts business in the State of New York and is an employer within the meaning of

Section 2(2) of the NLRA, 29 U.S.C. § 152(2).

                    THE UNDERLYING ARBITRATION PROCEEDING

The Labor Agreement

               6.      At all times relevant to this proceeding, AEA and RC Christmas were

parties to a collective bargaining agreement entitled Independent Producer’s Agreement for

Production Contract (“Independent Producer’s Agreement”). A copy of the Independent

Producer’s Agreement is attached hereto as Exhibit A.

               7.      The Independent Producer’s Agreement bound RC Christmas to the

Equity/League Production Contract (“Production Contract”), an agreement between Equity and


                                                 -2-
              Case 1:21-cv-00937 Document 1 Filed 02/03/21 Page 3 of 8




the Broadway League that covers most Broadway shows, with certain modifications. A copy of

the Production Contract is attached hereto as Exhibit B.

               8.      The Independent Producer’s Agreement and the Production Contract

(collectively “CBAs”) covered terms and conditions of the actors and stage managers in a

production entitled “Ruben and Clay’s Christmas Show.”

               9.      In addition to the CBAs, all individual performers participating in the

production entered individual employment contracts with RC Christmas, enforceable under the

CBAs. See Exhibit B at Section 16 (“Contract”).

               10.     Section 4 (“Arbitration and Grievance”) of the Production Agreement

provides that “any disputes between a Producer and/or the League and the Actor and/or Equity

relating to the interpretation or application of the Collective Bargaining Agreement between

Equity and the League” shall first be submitted to a Grievance Committee. If the dispute is not

decided by the Grievance Committee, the dispute may then be submitted to arbitration. Disputes

regarding breaches of individual employment contracts are within the scope of the arbitration

clause. See, e.g., Sections 10 (“Breaches by Producer), 13 (“Claims”).

               11.     Section 4(D)(2) of the Production Contract states that “The award of the

Arbitrator shall be final and binding on all parties.”

               12.     Section 2(B) of the Independent Producer’s Agreement deletes all

provisions in the Production Contract providing for a Grievance Committee, but states that the

Production Contract’s “Arbitration provisions remain in full force and effect.”

               13.     For this reason, disputes under the Independent Producer’s Agreement and

any individual employment contracts enforceable under the Independent Producer’s Agreement

are submitted directly to arbitration.




                                                 -3-
             Case 1:21-cv-00937 Document 1 Filed 02/03/21 Page 4 of 8




The Dispute and Arbitration Award

              14.      In 2018, RC Christmas, an entity operated by producer Jeffrey Chrzczon,

decided to present a limited-run Broadway Christmas variety show reuniting former American

Idol contestants Clay Aiken (“Aiken”) and Ruben Studdard (“Studdard”). The show was entitled

“Ruben and Clay’s Christmas Show.”

              15.      The show ran for three and a half weeks at the Imperial Theater on

Broadway, from December 7, 2018 to December 30, 2018.

              16.      RC Christmas signed the Independent Producer’s Contract described

above to cover this production.

              17.      In addition to the Independent Producer’s Contract, Aiken, Studdard, and

all other individual performers involved in the production signed individual employment

agreements that were enforceable under the Independent Producer’s Contract.

              18.      Aiken’s individual employment agreement provided that he would receive

Equity minimum rehearsal pay during rehearsal weeks and then $25,000 per performance week

plus an additional 20% payment per week to his agent and manager for a total of $30,000 per

week.

              19.      Rehearsals for the show began in late November 2018.

              20.      Aiken, Studdard and the other performers attended rehearsals prior to the

show and then engaged in three and a half weeks of performances.

              21.      RC Christmas paid Studdard in full in accordance with his individual

employment contract.

              22.      However, RC Christmas failed to pay Aiken for two performance weeks --

the weeks ending on December 16, 2018 and December 23, 2018.




                                               -4-
             Case 1:21-cv-00937 Document 1 Filed 02/03/21 Page 5 of 8




               23.    In accordance with Aiken’s individual employment contract, RC

Christmas owes Aiken $25,000 for each of these weeks plus an additional $5,000 per week in

payments to his agent and manager, for a total of $60,000 owed.

               24.    In addition to the compensation owed to Aiken, RC Christmas also failed

to make various additional required payments including portions of one other performer’s salary,

three performers’ 401(k) deferral contributions, agent commission deductions for four

performers, AEA working dues and certain petty cash receipts.

               25.    On September 25, 2019, AEA sent RC Christmas a written demand for

arbitration with respect to the failure of RC Christmas to pay various amounts owed under the

CBAs and individual employment contracts for the production of “Ruben and Clay’s Christmas

Show.” A copy of the demand for arbitration is attached hereto as Exhibit C.

               26.    On December 6, 2019, AEA and RC entered a Stipulation of Facts for

submission to the arbitrator. A copy of the Stipulation of Facts is attached hereto as Exhibit D.

               27.    In the Stipulation of Facts, AEA and RC Christmas stipulated that AEA

and RC Christmas were parties to a collective bargaining agreement entitled the Independent

Producer’s Agreement for Production Contract that covered the terms and conditions of the

actors and stage managers in the production of “Ruben and Clay’s Christmas Show.”

               28.    In the Stipulation of Facts, RC Christmas also admitted that it owed the

following amounts pursuant to the CBAs:

                      Salaries:
                      Julian Diaz-Granados-          $2,136.90 (bounced check from w.e. 12/23)

                      401(k) deferral contributions (for w.e. 12/30)
                      Farah Alvin-                   $80.13
                      James Harker-                   $640.73
                      Cherie B. Tay-                 $693.35




                                               -5-
             Case 1:21-cv-00937 Document 1 Filed 02/03/21 Page 6 of 8




                       AEA Working Dues:
                       AEA Dues at 2.375%-                      $7,309.73
                       Farah Alvin (annual dues reimbursement)- $85.00

                       Agent Commission Deductions (5% rehearsals/10% performances):
                       Farah Alvin (DGRW)-                     $942.76
                       Julian Diaz-Granados (The Mine)-        $908.18
                       La’Nette Wallace (Daniel Hoff Agency)- $908.18
                       Khaila Wilcoxon (The Mine)-             $908.18

                       Miscellaneous:
                       James Harker (petty cash receipts)-          $734.24

                       TOTAL:                                      $15,347.38

               29.     Arbitrator Alan R. Viani conducted a hearing attended by representatives

of AEA and RC Christmas on December 10, 2019.

               30.     On February 4, 2020, Arbitrator Viani delivered to AEA and RC

Christmas a copy of a labor arbitration award (the “Award”) dated February 3, 2020. A copy of

the Award is attached hereto as Exhibit E.

               31.     In the Award, Arbitrator Viani concluded RC Christmas is “in breach of

the CBAs for failure to pay Aiken the amounts he is owed pursuant to [his individual

employment contract] for the weeks ending December 16 and 23, 2018.”

               32.     In the Award, Arbitrator Viani rejected RC Christmas’s defense that RC

Christmas’s contractual obligation to pay Aiken was somehow voided by Aiken’s refusal to

participate in a subsequent tour.

               33.     In the Award, Arbitrator Viani granted AEA’s grievance in its entirety and

directed RC Christmas to pay the amounts owed to Clay Aiken pursuant to his individual

employment contract, for the weeks ending December 16, 2018 and December 23, 2018.

               34.     In the Award, Arbitrator Viani also directed RC Christmas to pay all

amounts owed as listed in the Stipulation of Facts.



                                               -6-
             Case 1:21-cv-00937 Document 1 Filed 02/03/21 Page 7 of 8




               35.    AEA contacted RC Christmas multiples times in an effort to enforce the

Award.

               36.    To date, the Employer has refused to comply with the Award and has

failed to make any payments in accordance with the Award.

               37.    This Complaint is brought within one year of the delivery of the Award to

AEA and RC Christmas, and the Award has not been vacated, modified or corrected upon any

ground specified in 9 U.S.C. § 9.

                                      CAUSE OF ACTION

               38.    Plaintiff repeats and realleges the allegations in paragraphs 1 through 37

above.

               39.    In failing to abide by the terms of the Award, RC Christmas has breached

its obligations under the parties’ Agreement in violation of Section 301 of the LMRA.

                                    PRAYER FOR RELIEF

               WHEREFORE, plaintiff AEA respectfully requests that this Court issue a

judgment in favor of plaintiff AEA:

                      (a)     Confirming the Award;

                      (b)     Ordering defendant RC Christmas to pay a total of $75,347.38 in
                              accordance with the Award;

                      (c)     Ordering defendant RC Christmas to pay reasonable attorney’s
                              fees incurred by AEA together with the costs and disbursements of
                              this proceeding; and

                      (d)     Providing such other and further relief as this Court may deem just
                              and proper.




                                              -7-
           Case 1:21-cv-00937 Document 1 Filed 02/03/21 Page 8 of 8




Dated: February 3, 2021
       New York, New York                  Respectfully submitted,

                                                  /s/ Olivia R. Singer
                                           Olivia R. Singer
                                           COHEN, WEISS and SIMON LLP
                                           900 Third Avenue, Suite 2100
                                           New York, New York 10022-4869
                                           Telephone: (212) 356-0206
                                           Facsimile: (646) 473-0206
                                           osinger@cwsny.com

                                           Attorney for Plaintiff
                                           Actors’ Equity Association




                                     -8-
